The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
					Status of Claims
 
Claims 2- 21 are pending and are under examination in this office action.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed December 3, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.

				Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No 10,869,849. This is a statutory double patenting rejection. The claims of the patent and that of the claims of the instant are identical or the same in content.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-15 of U.S. Patent 10,869,849. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant application is directed to a method for stimulating tissue growth or regeneration in an organ or tissue of a subject in need thereof, wherein the organ or tissue is bladder, ovary, prostate, spleen, breast, blood vessel or a neural tissue, the method comprising administering to the subject an effective amount of a compound represented by Formula I or a pharmaceutically acceptable salt thereof, and the claims of the patent is directed to method for renal tissue regeneration or for stimulating the generation of renal tissue growth in a subject in need of renal tissue growth or regeneration, the method comprising; administering to the subject in need of renal tissue growth or regeneration a compound represented by Formula I or a pharmaceutically acceptable salt thereof.
Both sets of claims recite the same compound of formula I with its overlapping substituents. 

	In view of the foregoing, the patented claims and the current application claims are obvious variations.


Claims 1- 21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-8 of U.S. Patent 10,550,066. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant application is directed to a method for stimulating tissue growth or regeneration in an organ or tissue of a subject in need thereof, wherein the organ or tissue is bladder, ovary, prostate, spleen, breast, blood vessel or a neural tissue, the method comprising administering to the subject an effective amount of a compound represented by Formula I or a pharmaceutically acceptable salt thereof, and the claims of the patent is directed to a compound represented by the same instant compounds of formula I.
Both sets of claims recite the same compound of formula I with its overlapping substituents. 
Although the patented claims do not clearly recite the use of the compounds, when the specification is used, it clearly teachers that the compounds can be used for all forms of renal diseases, therefore one of ordinary skill in the art would have been motivated to employ the pharmaceutical composition to practice the instant claims in the method for tissue regeneration with a reasonable expectation of success because  all that is required id the administration.  Once administered it will treat tissue regeneration.  As stated in the MPEP 2112.01 "products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Additionally, the claimed invention would have been obvious to try in view of the fact that the courts have held that “an invention is obvious to try” where the prior art gives either no indication of which parameters are critical or no direction as to which of many possible choices is likely to be successful, Merck & Co V. Biocraft Laboratories Inc., 10 USPQ2D 1813(Fed. Cir. 1919); In re O’Farrel, 7USPQ2D 1673, 1681 (Fed. Cir. 1988).   
 
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1- 21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent 10,023,518.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the patent are drawn to a method of preventing and/or slowing the progression of fibrotic disease (thus the patient or subject does not have to have fibrosis) with the same compounds of the instant claims. Although the patented claims do not clearly recite the exact use for renal regeneration, when the specification is used, it clearly teachers that the compounds can be used for all forms of renal diseases, therefore one of ordinary skill in the art would have been motivated to employ the pharmaceutical composition to practice the instant claims in the method for tissue regeneration with a reasonable expectation of success because  all that is required id the administration.  Once administered it will treat tissue regeneration.  As stated in the MPEP 2112.01 "products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Additionally, the claimed invention would have been obvious to try in view of the fact that the courts have held that “an invention is obvious to try” where the prior art gives either no indication of which parameters are critical or no direction as to which of many possible choices is likely to be successful, Merck & Co V. Biocraft Laboratories Inc., 10 USPQ2D 1813(Fed. Cir. 1919); In re O’Farrel, 7USPQ2D 1673, 1681 (Fed. Cir. 1988).   
 Therefore, one of ordinary skill in the art would be motivated to employ the instant claims or vis versa to practice the patented claims  in treating subjects with kidney /renal failure for tissue regeneration with a reasonable expectation of success because  as stated in the MPEP 2112.01 "products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Additionally, the claimed invention would have been obvious to try in view of the fact that the courts have held that “an invention is obvious to try” where the prior art gives either no indication of which parameters are critical or no direction as to which of many possible choices is likely to be successful, Merck & Co V. Biocraft Laboratories Inc., 10 USPQ2D 1813(Fed. Cir. 1919); In re O’Farrel, 7USPQ2D 1673, 1681 (Fed. Cir. 1988).   
 
	In view of the foregoing, the patented claims and the current application claims are obvious variations.
Claim 1- 21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-10 of U.S. Patent 9938221.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant application are directed to the claims of the instant application are directed to a method for stimulating tissue growth or regeneration in an organ or tissue of a subject in need thereof, wherein the organ or tissue is bladder, ovary, prostate, spleen, breast, blood vessel or a neural tissue, the method comprising administering to the subject an effective amount of a compound represented by Formula I or a pharmaceutically acceptable salt thereof
, or a combination thereof and the claims of the patent are  directed to a method for treating a human subject, a renal disorder, wherein said method comprises administering to a subject, in need of such treatment….compound represented by the same instant compound of formula I.
Both sets of claims recite the same compound of formula I with its overlapping substituents. 
Although the patented claims does not clearly recite renal tissue regeneration tissue, nonetheless the administration procedure is the same, therefore when administered to a renal patient  intrinsically will regenerate the renal tissue therefore, one of ordinary skill in the art would have been motivated to employ the patented claims in the method for tissue regeneration with a reasonable expectation of success because  as stated in the MPEP 2112.01 "products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
 
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHIRLEY V GEMBEH/
Primary Examiner, Art Unit 1615
11/9/22